      Case: 3:20-cr-00093-MJN Doc #: 31 Filed: 04/15/21 Page: 1 of 2 PAGEID #: 68




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

        Plaintiff,                                   Case No. 3:20-cr-93
vs.

SAMUEL HAYES,                                        District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

  ORDER: (1) MAKING AN ENDS OF JUSTICE FINDING; AND (2) SETTING THIS
    CASE FOR A CHANGE OF PLEA HEARING ON APRIL 27, 2021 AT 11:00 AM
______________________________________________________________________________

        This criminal case came before the Court for a status conference on April 15, 2021 at 10:00

a.m. Attorney Dwight Keller appeared for the government. Attorney Charles Slicer appeared on

behalf of Defendant. Defendant also appeared and participated. Counsel informed the Court that

they are prepared to proceed with a Change of Plea Hearing. This case is set for a Change of Plea

Hearing on April 27, 2021 at 11:00 AM in GoToMeeting before Judge Michael J. Newman.

        Pursuant to General Order 20-23, this hearing will be held by videoconference via

GoToMeeting before Judge Michael J. Newman. The call-in information for interested parties, the

media, or the general public is: United States: +1 (786) 535-3211 Access Code: 730-143- 365.

Information for the GoToMeeting video conference will be supplied to counsel of record prior to

the hearing. Pursuant to Rule 53 of the Federal Rules of Criminal Procedure and the Amended

General Order 20-07A of the United States District Court for the Southern District of Ohio,

publication or broadcast is PROHIBITED. Should counsel for Defendant need to confer with

Defendant by video prior to this hearing, counsel MUST contact chambers to make such

arrangements. Otherwise, the hearing will begin promptly at the time set forth above.
    Case: 3:20-cr-00093-MJN Doc #: 31 Filed: 04/15/21 Page: 2 of 2 PAGEID #: 69




        The Court finds, after considering the factors set forth in 18 U.S.C. § 3161(h)(7)(B), that

the ends of justice are served by continuing this matter until the Change of Plea Hearing on April

27, 2021. Failure to grant such a continuance would deny counsel for the parties the reasonable

time necessary for effective preparation, deprive the Defendant of the opportunity to fully address

his concerns with his attorney, and may ultimately lead to a miscarriage of justice. Accordingly,

without objection by the parties, the time from April 15, 2021 until the April 27, 2021 Change of

Plea Hearing is excluded in computing the time period set forth in 18 U.S.C. § 3161 within which

the United States must bring Defendant to trial.



        IT IS SO ORDERED.


Date:   April 15, 2021                               s/ Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge
